Citation Nr: 0630678	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  96-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 5, 1993, 
for a 100 percent schedular rating for major depression.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to September 1983 and from October 1983 to 
November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2004, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded for 
additional development in February 2005.  The appellate 
issues of entitlement to service connection for neck and back 
disorders were resolved in the veteran's favor by rating 
action in February 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's claim for entitlement to an increased 
rating for dysthymia was received by VA on August 5, 1993.

3.  VA rating action in April 2000 assigned a 100 percent 
rating for major depressive disorder and dysthymia effective 
from August 5, 1993; there is no evidence of any earlier 
unadjudicated formal or informal increased rating claim nor 
any factually ascertainable evidence demonstrating an 
increased rating was warranted in the year prior to VA's 
receipt of the claim on August 5, 1993.




CONCLUSION OF LAW

The criteria for an effective date earlier than August 5, 
1993, for a 100 percent schedular rating for major depression 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.400, 4.130, 4.132 (effective before and 
after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in April 2001, February 2005, 
and April 2006.  Adequate opportunities to submit evidence 
and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The veteran was provided additional notice as to these 
matters by correspondence in April 2006.  Here, the notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with these claims would not cause any prejudice to the 
appellant.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400(b)(2)(i), (r) (2005).  The effective 
date of an evaluation and award of compensation for an 
increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, records show the veteran submitted his original 
claim for entitlement to service connection including for 
depression in November 1988.  Service connection was 
established for dysthymia in a May 1989 rating decision which 
assigned a 10 percent rating effective from November 17, 
1988, the day following the veteran's separation from 
service.  In correspondence dated in January 1990 the veteran 
requested entitlement to an increased rating and he was 
notified of the denial of his claim on April 1, 1991.  A VA 
examination in February 1991 found the veteran's emotional 
impairment due to dysthymia was mild to moderate.

On August 5, 1993, the veteran's application for entitlement 
to an increased rating was received.  Correspondence of 
record shows the veteran lost employment with the Postal 
Service due to conviction for illegal use of a weapon and 
aggravated assault related to an incident in July 1994.  A 
February 2000 Board decision found the criteria for a 100 
percent rating for major depressive disorder had been met.  
An April 2000 rating decision assigned a 100 percent rating 
effective from the date of the veteran's claim on August 5, 
1993.

In statements and personal hearing testimony the veteran 
asserted that the 100 percent should have been awarded 
effective from the date of his initial claim in November 
1988.  In correspondence dated in August 2006 the veteran's 
attorney, in essence, stated the veteran had not been 
properly treated for a psychiatric disorder in service and 
requested the case be remanded for an additional medical 
examination to determine the date the veteran became totally 
disabled because of his service-connected psychiatric 
disability.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than August 5, 1993, for a 100 percent 
schedular rating for major depression is not warranted.  
There is no evidence of any earlier unadjudicated formal or 
informal increased rating claim nor any factually 
ascertainable evidence demonstrating an increased rating was 
warranted in the year prior to VA's receipt of the claim on 
August 5, 1993.  The Board notes there is no evidence of any 
attempt to appeal the effective date assigned in the May 1989 
rating decision which established service connection for 
dysthymia nor of any timely notice of disagreement with the 
March 1991 rating decision denying entitlement to a rating in 
excess of 10 percent.  Those decisions have become final.  
The veteran has made no specific claim as to clear and 
unmistakable error (CUE) in either of these determinations 
and no obvious error is revealed upon Board review.  It is 
significant to note that the Court has held that there is no 
basis in VA law for a freestanding earlier effective date 
claim in matters addressed in a final rating decision.  See 
Rudd v. Nicholson, No. 02-0300, (Vet. App. Aug. 18, 2006).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than August 5, 1993, 
for a 100 percent schedular rating for major depression is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


